Exhibit 10.1

 

LOGO [g332618g12o49.jpg]

July 22, 2011

Thomas Powell

[Address Intentionally Omitted]

Dear Tom:

On behalf of Teleflex Incorporated (the “Company”), I am pleased to confirm our
offer of employment as Senior Vice President, Finance. Your target starting date
is Monday, August 1st, 2011. You will be based at our Corporate facility in
Limerick, Pennsylvania and report directly to me.

Base Salary: Your compensation package includes a bi-weekly salary of
$13,076.92, which amounts to an annualized salary of $340,000.00.

Employee Benefits: You are eligible to sign up for benefits coverage on the
first day of the month following the date your employment begins. You will have
the option to enroll in medical, dental and vision coverage, employee assistance
program, 401(k), deferred compensation program and short and long-term
disability. In addition, your benefits package also includes $500,000 in life
insurance coverage and 4 weeks of vacation.

Under the company’s current executive benefit policy subject to the company’s
discretion, you will receive an auto allowance of $800.00 per month, which is
treated as taxable income.

Annual Incentive Plan (AIP): In addition to your base salary, you will be
eligible to participate in the Annual Incentive Plan (AIP) with a target payout
of 45% of your base salary. This Plan is designed to provide an annual cash
incentive award to eligible exempt employees, subject to achievement of certain
performance criteria established on an annual basis. You will be guaranteed a
bonus payment of approximately $65,000 for the 2011 performance year, based on
your August 1st hire date.

Restricted Stock and Options: You will be eligible for a new-hire grant of
$162,500 (approximately 13,125 shares) in Stock Options vesting 1/3 per year for
three years and $87,500 (approximately 1,500 shares) in shares of Restricted
Stock, vesting 100% on a 3-year cliff basis. Grants are subject to approval at a
future meeting of the Compensation Committee of the Company’s Board of Directors
after your employment date. The final number of Shares / Options will be
determined based on an internal value calculation on the date of the grants.
Fidelity Investments, our stock plan administrator, will send you a welcome
packet shortly after your grant is approved. It will include details on
activating your account to view plan documents and vesting details. You will
also be eligible for future grants based on your performance and



--------------------------------------------------------------------------------

the Company’s financial performance beginning in February 2012. Your guideline
for future annual grants, subject to the discretion of the Compensation
Committee, will be $170,000 (approximately 8,925 shares in stock options and
1,030 shares in restricted stock). In the event of a change in control,
accelerated equity vesting will be provided per the terms of the 2008 Stock
Incentive Plan.

Sign-On Bonus: In addition to your salary, you will be eligible for a one-time
Sign-On Bonus of $100,000. This Sign-On Bonus will be paid in a lump sum within
90 days from your start date. The Sign-On Bonus will be treated as taxable
income. Should you voluntarily terminate your employment with Teleflex or be
involuntarily terminated for cause within one (1) year of your date of hire you
will be responsible to re-pay your sign-on bonus.

Relocation Assistance: You are eligible for executive relocation to assist with
your move in accordance with the Company’s relocation policy managed by
Cartus. This includes the following exceptions to the relocation policy to
accommodate your personal needs:

 

  •  

Thirty days temporary living, plus leased housing for up to an additional 5
months, or up until the sale of your home, whichever is shorter.

 

  •  

A “personal travel” allowance, for trips to and from your residence, of up to a
value of $6,000.

Please be aware that you will be expected to repay any relocation payments made
to you or on your behalf if you leave the Company before completion of one year
of service. You will be contacted by a Cartus relocation specialist to initiate
your move. Eligible reimbursements under the Cartus program will be grossed up
for tax purposes.

Severance and Change In Control Benefits: In the event your employment with the
Company is terminated by the company without cause or otherwise for “good
reason” (terms to be mutually agreed upon), other than within twelve months
after the occurrence of a change in control of the Company (as defined in the
Executive Change In Control Agreements in place between the Company and its
senior executive officers), you shall be entitled to continuation of salary for
a period of twelve months after your effective date of termination (the “General
Severance Period”). In the event your employment with the Company is terminated
by the company without cause or otherwise for “good reason” (terms to be
mutually agreed upon), within twelve months after the occurrence of a change in
control of the Company, you shall be entitled to continuation of salary for a
period of twelve months after your effective date of termination plus your AIP
bonus at target (the “CIC Severance Period”). During the General or CIC
Severance Period, you shall also be entitled to continuation of your medical and
dental benefits.

As a condition to the Company’s obligation to pay the severance compensation and
provide the benefits outlined above, upon your termination of employment you
shall be required to sign, and not revoke, a general release in favor of the
Company in form and substance satisfactory to the Company.

You acknowledge and agree that you shall not be entitled to any severance
benefits other than those specified above.

This offer of employment is contingent upon your successful completion of a
background check and a drug test. Neither this offer nor any other written or
verbal communication is intended to



--------------------------------------------------------------------------------

create a contract of employment or a promise of long-term employment. All
employment with Teleflex is at-will. As a condition of employment, you will be
required to sign an acknowledgement form stipulating compliance with the
Teleflex Code of Ethics Program as well as a copy of our standard form agreement
covering confidentiality, assignment of inventions, and competition.

Tom, we are excited and pleased to extend this offer to you and look forward to
having you join Teleflex. We believe you will make a significant contribution to
our growth and future success. I sincerely hope that you are excited about this
offer and opportunity to join the Teleflex Team. Please give me a call if you
have any questions.

Sincerely,

 

/s/ Richard A. Meier

Richard A. Meier

Executive Vice President and Chief Financial Officer

 

Acceptance of Offer: /s/ Thomas Powell   7/23/2011 Thomas Powell   Date      